Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 15, 2022

                                     No. 04-22-00453-CV

                                     CITY OF LAREDO,
                                         Appellant

                                               v.

                                       Fausto TORRES,
                                           Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2021-CVF-000333-D1
                            Honorable Joe Lopez, Judge Presiding


                                        ORDER
       Appellant’s brief is due on August 22, 2022. On August 12, 2022, appellant timely filed a
motion requesting a thirty day extension of time to file appellant’s brief. Appellant’s motion is
GRANTED. Appellant’s brief is due no later than September 21, 2022. Further requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court